Citation Nr: 1526642	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  07-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1978 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2010, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

In October 2011, the Board, in relevant part, denied the Veteran's claim for entitlement to service connection for a respiratory disability (claimed as a lung disability due to oil fires).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) as to the issue of entitlement to service connection for a respiratory disability.  In August 2012, the Court granted that parties Joint Motion for Partial Remand and vacated and remanded the Board's October 2011 decision pertaining to service connection for a respiratory disability for action consistent with the terms of the joint motion.  

In May 2013, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.   

In evaluating this case, the Board has reviewed the Veteran's electronic files on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately further Remand of this case is required.  Since the Veteran's claim was most recently remanded in May 2013, his claims file has been converted from a paper to an electronic claims file in the Virtual VA and VBMS systems.  It appears that an error has occurred in uploading the Veteran's paper claims file to his electronic claims file in VBMS.  

Specifically, the Veteran's electronic claims file in VBMS contains a document titled "VA Examination" with a receipt date of August 26, 2010, which contains a myriad of evidentiary and procedural documents, to include reports of August 2010 VA hypertension and respiratory conditions examinations, a March 2011 supplemental statement of the case (SSOC), an April 2011 VA Form 8 that recertified the appeal to the Board, an April 2011 notice letter from the Board, a July 2011 Informal Hearing Presentation, an October 2011 Board decision, and a 2012 Court Memorandum.    

Similarly, a document titled "Medical Treatment Record - Non-Government Facility" with a receipt date of November 9, 2010, contains 471 pages of evidentiary and procedural documents dating from an August 1977 memorandum of transfer of the claims file to private treatment records received in October or November 2010.  

Significantly, in the July 2014 appellate brief, the Veteran's representative observed the difficulty of locating the Veteran's service treatment records in his electronic claims file.  

While it appears that the Veteran's paper claims file has been uploaded into VBMS, it was done so in such a manner that impedes any reviewer's ability to accurately, effectively, and thoroughly review the record.  This frustrates any subsequent appellate or judicial review.  As of the date of this remand, the Board lacks any mechanism or capability to remedy the defective upload of the Veteran's claims file into the VBMS system and administrative procedures, to include contacting the AMC and having the claims file re-scanned by the scanner, have been unsuccessful in resolving this issue.  

In light of the foregoing, it is necessary to remand the claim on appeal so that appropriate steps may be taken to ensure that the Veteran's VBMS electronic claims file is properly and completely uploaded so that the record may be completely and accurately reviewed.    

Accordingly, the case is REMANDED for the following action:

1. Take any steps necessary to ensure that the Veteran's electronic claims file is properly and accurately uploaded into the Virtual VA and VBMS system.  Specifically, the numerous procedural and evidentiary documents that are currently contained in "VA Examination" with a recepit date of August 26, 2010, and in "Medical Treatment Record - Non-Government Facility" with a receipt date of November 9, 2010, must be properly uploaded into separate documents that are accurately labeled in all applicable document identification fields in the Virtual VA and VBMS systems.  

2. After the development requested has been completed, review the Veteran's electronic claims file in the Virtual VA and VBMS systems to ensure that all documents have been properly uploaded and accurately labeled in complete compliance with the directives of this REMAND.  If any documents are not properly uploaded and accurately labeled in all document identification fields, implement corrective procedures at once.

3. After the development requested above has been completed, and after undertaking any additional development deemed necessary, the AOJ should again review the record and readjudicate the issue on appeal, on the basis of additional information and evidence received since the June 2014 SSOC, to include consideration of the applicability, if any, of 38 C.F.R. § 3.317 (chronic disability resulting from an undiagnosed illness).  If the decision remains unfavorable, provide a SSOC to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




